"O/’}

Charles Cleveland_Nowden
TDCJ #0l780278
Alfred D. Hughes Unit
Route 2, Box 44OO
Gatesville, Texas 76597

\=zEcE\vED m
/ Coum' oF cau\mN/».L APPEALS
§E§§`?A§Z§`§§ §"§QSEIMIN"L "PPE"LS MAY 312@1@

P.O. BOX l2308 Capitol Station
Austin, Texas 787ll

Ahe|l Acosta, Cherk

RE: Charles Cleveland Nbwden,State Writ NO. C-297-OlO752-ll824ll-C

Dear Clerk:

I do `not have a writ No, for the the Court of Criminal Appeals at this time
because the District Court dismissed my ll.O7 application on the lOth day
of May,2Ql6, and I have not received a white card. Please apply the writ nudEr
to the motion that is enclosed and please file it with your office, enclosed
is the original and copies of the app1icant's motion for a quorum to rule
on his ll.O7 and issue its opinion as to a void judgment, and show that the

rules of subsequent application does not apply. Please return a copy of the

motion to me in the envelope provided bearing your office file-stamp at your

earliest convenience.

Sincerely,

é§arles Cleveland Nowden

Applicant

INT[~IETEIXAS
(X)URTOFCRI]W]NAI..APPEALS

EXPARTE  CCAWRIT NO.

§ SI?\TE WRIT NO. C-297-O10'752-11824l1-C

(I]ARLESCLEVEZLANDN(WVDEN `§
Applicant

I“UI'I(II FOR A QU(X{UM TO RULE G*I HIS ll.O7 AND ISSUE ITS OPINION AS 'IO A VO]])
JUIXD!|EN'I‘, AND S'ITF THAT THE RUL]ES OF  APPLICATION [X)ES NOT APPLY

'IOT‘HEIIONORABLEJIJDGESOF'IHECOURTOFCRIMINALAPPEAIS:

OMES NW Charles Cleveland Nowden, the applicant, pro se, and respectfully
files this motion for a quorum to rule on his ll.O7 and issue its opinion
as to a void judgment, and show that the rules of subsequent application

does not apply.

The Applicant also incorporates his original petition, memorandum and
State's ~Response herein the foregoing statement of the facts and proceedings
and by this referece make same a part hereof as though each and everything

contained therein was reprinted here verhatim.

Applicant will show this Court as fol1ows:

II

§pElicant Is §§gg§stigg That A Quorum Rule Ad Issue Its Qpinion

The Applicant is requesting that a quorum rule on his ll.O7 writ of habeas
corpus and issue its opinion. Under» Texas Constitution Art.V,§6 and the
Texas Government Code §22.222(a) require that Texas Appellate Courts sit
in panels of at least three justices for the purpose of deciding a case.

Art.V,§6 provides that Courts of Appeal may sit in sections and that " the

concurrence of a majority of the judges sitting in a section is necessary

to decide a case." Likewise,_§22.222(a) provides that each Court of appeals
may sit in panels of not fewer than three justice for the purpose of hearing
cases, the applicant is requesting that three justice rule on his l1.07 writ
of habeas corpus for the prpose of hearing this case, and issue a writting

r

opinion.

‘ II¢
The Terms Of The 297th District Court Which Is Set §y Texas L§gis1ature
That the time of applicant's trial this statue was in effects
Pursuant to the provisions of Tex.Gov't.Code Ann.§24.474.(b) The First Mondays
in Jarmary,April,auly ana occoba¢. Acta_ 1935,69th Leg., ¢h.480,sa¢.1,' aff.

Sept. l,l985. Amened by Acts 2003, 78th Leg., ch.2l,Sec.2 eff. Sept.1,2003.

III.

'me 'rriai Proceg’ rchat were_ Held At a 'rime Not authorized 1_31 law

The Trial Court records of this cause reflects that the applicant's trial

was held from the 14th throgh the 18th of November of 20ll, a period not
authorized by Texas Law, making the judgment in the 297th District Court

void because it was rendered ~out of term, and had no capacity to act as a

COurt. See MaQ§O, Inc., V. FbrIeSt,795 S.W.2d 700,703(Tex.l990).

IV.

The Court And State Amitted The JgQgg§gt Is void

The Court And State does not deny the fact that the judgment is void
in fact on page 5 of the State's Response, the State admitted that the Court
proceedings lwere held at a time not authorized by law, and stated that "the
statutes that were in effect at the time of applicant's trial. And the

District Court also agreed to the fact that the conviction is void.

vi
void Cviction

This Court has stated " A void judgment is a nullity from the beginning,
and is attended by none of the consequences of a valid judgment." lt is
entitled to no% respect whatsoever because it does not effect, impair, or
create legal rights. See State ex rel. Eidsn V. Edwards,793 S.W.2d l,5(Tex.

Crim.App.l990). This Court also stated that " when a defect in the conduct

of a proceedings is chal1enged, a 'col1ateral attak 1 habeas corpus may

be invoked only where the error renders the goceedings absolutely void.
See Ex parte Shie1ds,55O S.W.2d 670(Tex.Cr.App.l976). In this case applicantfs

trial.

VI

l Suhs§ggggt §gplication Does Not §pgly Tb Vbid Jgggg§gt

Subsequent Application under Tex.Code Crim.Proc.art. ll.O7,§4. Does not

apply because the judgment is void from the beginning and in attended by

none of the consequences of a valid judgment. See Ex parte Sp§viQigg,687

S.W.2d atf 745(Teague, J. concurring). The District Court and the State is
asking this Court of Criminal Appeals to rule against its own ruling and
make a .void judgment va1id, and entitled it to the same respect as a valid
judgment and apply the same rule pursuant article ll.O7,§4 of the Texas Code
‘and Procedure by asking this Honorable Court to dismiss applicant's ll.O7 as
subsequent writ.

Applicant has shown that subsequent writ bar does not apply under Tex.Code
Crim.Proc.art. ll,O7,§4, failed because it does not apply to a void judgment,
the applicant is only asking this Honorable Court to follow the law, which

shows that applicant's habeas corpus should be granted as-a matter of law.

See EXhibit "A".

VII.
OONCLUSIN
The applicant has shown that the error of the trial Court in rendering,
entering and signing the judgment in this case on November l8,20ll, as recited
therein, because said date is out of the term time of the Court, and said
judgment 'is therefore wholly null and void. And this Court has stated that
a void judgment is a nullity from the beginning, and is attended by none
of the consequences of a valid judgent, so therefore the judgment in this

case is entitled to no respect whatsoever because it does not effect, impair,

or create legal rights. And subsequent application rules does not apply to

the void judgment in this case.

n

vHHHKIHL premises considered, the Applicant prays that this Court GRANT

his ll.O7 application for writ of habeas corpus,-and ORDR the District Court

to hold a New Trial in term time.

Respectful1y Sutndtted,

 

Char1es C1eveland Nowden
App1icant

CERTIFICATE OF SRVICE

A true copy of the above has been mailed to the 297th Judicial District
Court of Tarrant County, and to: Andrea Jacobs, Assistant Criminal District

Attorney, address to: 401 West Belknap St., Fort Worth, Texas 76l96, on this

212 day of May, 2016. ` v
. _ Charles Cleveland 

Applicant

EXHIBIT "A"

' LED
THoMAs Avvi:L|DER D\ST. cLERK

TARRANT cou N‘rY. TE)‘»§ée'r_i“
#01780273   ~`

 
    

US POSTAGE PAlD

 $3.02

Destlnatlon: 78111 .
0 Lb 5.40 02

May 28.16 1023

4803370011~16 `
111111111

USPS `F|RST-CLASS |N’IA|L ®

1111;11111

1 - 3100

  
    
 
    

 

  

......;,.,..;.~-..._'.,1._,_ ah .
~ . '“'““ w

91 

   
 
  
   
  

 j1j1

\»\\11\"$"$ 

ssoo 1134 moe 6149 4152 15

 

.» .j., ..…¢....~....,1.'..,,

 

 

 

 

 

   

 
 

 

  |\\\\\|\|1